UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7635



SHAKA MACUMBA ZULU X,      formerly   known   as
Michael W. Montgomery,

                                              Plaintiff - Appellant,

          versus

WILLIAM M. CATOE, JR.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (MISC-95-160)


Submitted:   February 7, 1996          Decided:     February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Shaka Macumba Zulu X, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief in his civil action. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. X v. Catoe, No.
MISC-95-160 (D.S.C. Oct. 12, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2